Citation Nr: 0112605	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-23 441	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
October 1966.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because he developed this disorder as a result of 
stressors experienced in service, in 1964 and 1966, and while 
working at a VA Medical Center after his discharge from 
service.  Additional development by the RO is necessary 
before the Board can decide this claim.  

During the pendency of the veteran's appeal, legislation was 
passed that redefines the VA's duties to notify and to assist 
a claimant.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claim pursuant to the VCAA, 
which is more favorable to the veteran because it enhances 
the VA's duty to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Accordingly, on 
Remand, the RO should take any action that is necessary to 
comply with the notification and assistance provisions of the 
VCAA.

For instance, the RO should attempt to obtain all outstanding 
medical records that are pertinent to the veteran's claim.  
During a March 2001 hearing before the undersigned Board 
Member, the veteran indicated that he was seeing a VA 
physician on a regular basis for, in part, his anxiety.  
However, the most current VA outpatient treatment records in 
the claims file are dated in August 2000.  Records of more 
recent VA treatment might be pertinent to the veteran's claim 
and should be obtained, provided they exist.  As well, the 
veteran indicated at the hearing that he had never seen the 
results of MMPIs conducted in 1994 and 1998, and that these 
results should be reviewed by physicians in determining the 
nature of his psychiatric disorder.  If possible, the RO 
should obtain these results.  Finally, the veteran should be 
given an opportunity to identify and authorize the release of 
any other pertinent, outstanding medical records that may be 
missing from his claims file. 

In addition, as the record stands, there is insufficient 
medical evidence in the claims file to decide the veteran's 
claim.  The VCAA provides that, in the case of a claim for 
disability compensation, the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  It also provides that the VA's 
duty to assist includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In this case, despite having undergone numerous psychological 
and psychiatric evaluations, the veteran has only once been 
diagnosed with PTSD: in July 1998 at the Iron Mountain VA 
Medical Center.  Since then, physicians have consistently 
diagnosed the veteran with other psychiatric disorders.  
Inasmuch as the record conflicts with regard to whether the 
veteran has PTSD, a medical opinion addressing this matter 
must be obtained on Remand.  

In addition, if a medical professional definitively 
determines that the veteran has PTSD as a result of the 
stressors he allegedly experienced in service, the RO should 
make another effort to verify those stressors.  The veteran 
alleges that two in-service stressors and one post-service 
stressor caused his PTSD.  During the March 2001 hearing, the 
veteran testified that all of these stressors involved him 
being sexually harassed or assaulted.  The first in-service 
incident occurred in 1964, when he was serving in Fort 
Monmouth, New Jersey.  He allegedly went to a bar with a few 
drill team members, accepted what he believes was a drugged 
drink from a stranger, passed out, and woke up in the morning 
being sexually assaulted by the stranger.  The second 
incident occurred in 1966, when he was serving in Korea.  A 
fellow serviceman, Sergeant Sanchez, hit on the veteran and 
the veteran reported the incident to a superior.  Later, 
Sergeant Sanchez was not permitted to reenlist.   

Service connection may be established by affirmatively 
showing inception of a disability in service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection for PTSD requires medical evidence diagnosing PTSD 
in accordance with § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).

Regarding non-combat stressors, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after- the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
The VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
Change 74, 5.14(c)(2) (1999) provides an extensive list of 
alternative sources from which credible supporting evidence 
may be obtained in cases in which the claim is based upon 
personal assault.  This list includes statements from a 
chaplain or clergy and fellow service persons.  The manual 
also provides that alternative evidence must be sought in 
such cases because assault is an extremely personal and 
sensitive issue that one might be hesitant to report 
officially and evidence of the occurrence might be difficult 
to obtain. M21-1, Part III, Change 74, 5.14(c)(2).

As previously indicated, the service medical and personnel 
records that are currently in the claims file do not confirm 
that the alleged stressors actually occurred.  However, at 
his hearing, the veteran asserted that there were outstanding 
legal records (EEOC) and other personnel records relating to 
his 1964 security clearance that might verify that the 
stressors occurred, including reports of hypnosis.  In light 
of the veteran's testimony, the RO should contact the veteran 
and ask him to specify in greater detail the records to which 
he referred at the hearing.  Thereafter, the RO should obtain 
all of the records identified by the veteran as well as any 
other military records that might be pertinent to his claim, 
including in-service performance evaluations.  In addition, 
the RO should provide the veteran an opportunity to submit 
alternative forms of evidence to verify his allegations of 
assault, including statements from confidants, as is mandated 
by M21-1.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
his psychiatric disorder and whose 
records have not yet been secured.  

2.  The RO should also request the 
veteran to provide a comprehensive 
written statement of his in-service 
stressors, which includes the dates the 
stressor incidents occurred and the full 
names and addresses of all individuals 
who were involved in the incidents or who 
have knowledge that the incidents 
occurred.  The RO should inform the 
veteran of all possible sources of 
alternative evidence, including those 
listed in M21-1, part III, Change 74, 
5.14(c)(4)(a).  In addition, the RO 
should advise the veteran that this 
information is vitally necessary to 
obtain supporting evidence of the 
stressors and that if his statement lacks 
specificity, an adequate search for 
verifying information cannot be 
conducted.
 
3.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claim, including all recent records of VA 
outpatient treatment.  

4.  The RO should then afford the veteran 
a comprehensive examination by a panel of 
two psychiatrists, if possible.  Prior to 
the examination, the RO should provide 
the examiners with the claims file and 
copies of the veteran's written stressor 
statement and this Remand for review in 
conjunction with the examination.  After 
conducting all tests deemed necessary, 
the examiners should confer and: (1) 
determine the nature of all psychiatric 
disorders present; (2) indicate whether 
the veteran has PTSD; and if so (3) opine 
whether the PTSD is at least as likely as 
not related to the veteran's period of 
active service, including, the alleged 
stressors.  The examiners should discuss 
the significance of all prior diagnoses 
of record and express clearly the 
rationale on which they base their 
opinions. 

5.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

6.  If, and only if, the examiners 
determine that the veteran has PTSD, the 
RO should assist the veteran in obtaining 
documentation to verify the occurrence of 
the alleged stressors.  For instance, the 
RO should obtain supporting evidence from 
all alternative sources identified by the 
veteran.

7.  The RO should also request copies of 
the veteran's service 
personnel/administrative records 
including in-service performance 
evaluations from the National Personnel 
Records Center (NPRC) and/or the 
appropriate service department.  The RO 
should also request any relevant base 
records from the appropriate source 
relating to on-base incidents or 
complaints, or other information relevant 
to the veteran's claims to include any 
logged in complaints or preliminary 
military action related to the claimed 
incidents during the veteran's period of 
active duty.

8.  Thereafter, the RO should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, 
discuss the nature of the specific 
stressor or stressors established by the 
record.  If indicated, the RO should seek 
medical review of records indicating any 
change in behavior or performance 
subsequent to the alleged incidents and 
obtain an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  In reaching a determination as 
to stressor verification, the RO should 
address any credibility questions raised 
by the record.

9.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD in light of all pertinent evidence 
and all applicable laws, regulations and 
case law, including YR v. West, 11 Vet. 
App. 393 (1998) (requiring that hypnosis 
evidence be considered).  If the RO 
denies the claim, it should furnish the 
veteran a supplemental statement of the 
case and provide him an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional evidence.  The Board 
does not intimate any opinion as to the merits of this claim.  
The veteran is free to submit additional evidence in support 
of his appeal; however, he is not required to act unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




